Case 2:18-cv-14371-RLR Document 35 Entered on FLSD Docket 08/06/2019 Page 1 of 3
                                                                FILED BY           D,c.


                    ;        O                    t                 Ad'C52919
                        q.#2- f:zc-
                                  (e- /?Jppe                       sjtk
                                                                      ok
                                                                       si
                                                                        lu
                                                                         l
                                                                         wl.
                                                                           l
                                                                           orp,
                                                                              t
                                                                              lc,
                     c2oSSmJB/'               ''Z XZ Qp/
                                     5'47 m ,'cb,
                                     .




                                                      q9$
                                                        , yl
                                                                    #y/,J,?
                  r abjecz ép z'/o pqci t 2qx+
                   e.vze r7 t'hpsuy /h T ha-zr
                  pïzy/ /J/zp/c? /7ytes t'ha.
                    -

                   /ssœ e .
                          62:.,// cem vz'
                                        lo s r
                                        '
                        )AOt<& fa@ 7tn écyw eze o
                    c /l     LhomcAqcl ;'#
                                         fs qeï
                   foppœ,4
                   Y                                  T 4qd?X
                   nœpJ l
                        oto: ectr-
                                 Lj oo r
                  cooày oxY-
                           c bkœp tte-
                    rn cior
Case 2:18-cv-14371-RLR Document 35 Entered on FLSD Docket 08/06/2019 Page 2 of 3




                                     Agency Code 01-1185-00



                                   Auto-ow nerslnsuranceCom pany                                   Lansing, Ml
                                                  CERTIFICATE OF INSURANCE
                                                      STATE OF M ICHIGAN
                                   An authorized Michiganinsurer. certifiesthatithasissueda policycompl
                                                                                                      yingwith tle
                                    Iawsofthisstateforthedescribedmotorvehicle.Thepolicyalsocopformstomeetthe
                                   minimum Iiabilitylimitsrequired by anystateorCanadianprovince inwhichthe vehicle
                                   isoperated.
                                   Named Insured GAIL HOPPER

                                   Year/Make 2011 CHEV EQUINOX LS AW D
                                   VIN 2CNFLCEC0B6358355
                                   Policy Num berBINDER
                                   Effedive Date 12-20-2018  Expiration Date 01-19-2019
                                   Agency W HITNEY INSURANCE A GENCY INC
                                   AgencyCode 01-1185-00                   Phone (810) 969-4511
                                   W ARNING;KEEPTHIS CERTIFICATEIN YOUR VEHICLE ATALLTIMES.
                                   lfyoufailto produceitupona policeoficer'srequest,youwillberesponsiblefora civil
                                   infradi
                                         on.
                                   READ CAREFULLY-PENALTY FOR OPERATION W ITHOUT INSURANCE
                                   MichiganLaw (MCLA 500.3101)requiresthattheo-nerorregistrantofa nlotorvehicle
                                   registered inthisstatemusthave insuranceorotherapprovedsecurityforthe paymcnt
                                   ofno-faultbenefitson the vehicle ataIItimes. An ownerorregistrantwhodrives or
                                   perm itsavehicle to be driven upon apublichighwaywithoutthe properinsuranceor
                                   othersecurityisguil tyofa misdemeanor. An ownerorreglstrantconvictedofsucha
                                   misdemeanor shallbe fined notless than $200.00 nor more than $500.10
                                   imprisonedfornotmorethan 1year.orboth.
                                   ApersonwhosuppliesfalseinformationtotheSecretaryofState
                                   an invalid certificate of insurance is guilty of a misdemew
                                   lmprisonmentfornotmorethan1year.ora5neofnotmorethan$
                                   THIS FORM DOES NOT CONSTITUTE ANY PART OF YOUR IN.
                                   AND MAY NOT BE USED TO MODSFY THE TERMS OR CON
                                   POLICY.EXAMINE YOUR POLICY CAREFULLY.
Case 2:18-cv-14371-RLR Document 35 Entered on FLSD Docket 08/06/2019 Page 3 of 3
                                !t j'
                                    p-
                                 ; nk .                    '
                                     tj .
                                     .
                                      :
                                        t'' . J                   .
                                      1
                                      :                      ,
                                    zM.
                                 .A
                                z*       #
                                         ,                            <.
                                     g
                                     r
                                     t*                    '1
                                                           1.         W1M
                                                                        a,
                                                                         !
                                                   -       :          D to
                                 k '                     .)/
                                 1p. .
                                . u
                                                        .' '!;
                                                             .
                                 ,
                                ..
                                ,.       JI.
                                           I           dI.
                                                         k.
                                                          ,,. .
                                    j                             i
                                    $:l '               '.
                                                        #4.'
                                    ..
                                    .
                                     :
                                Q .
                                     t:
                                      ''
                                       :
                                    t
                                    ;'
                                     r
                                     :
                                     :.                    jl
                                                            r
                                                            .
                                                            .
                                     *
                                     q:
                                '    z;k .                   *.
                                $ .,$                   .'
                                                         j

                                     '.
                                     (...
                                       ww #E
                                     '    f.N., a
                                     p..l .
                                                :.
                                     '.ej ,'..N.%..
                                     i
                                      ,n



                                     ;,
                                      :
                                       !
                                     .%. x
                                      ..
                                       jy
                                       ,
                                       v
                                          l V
                                        q!t. !
                                       -,
                                     :..v.
                                     .
                                     !-
                                     .
                                          r
                                                r
                                           ,HG I.x
                                          :!Z C,
                                                  .s
                                                  A

                                                   4
                                                      .
                                                     ,k
                                                         1

                                             v!j; &qikgi;l
                                                         j
                                                                       4         '
                                                                                         %
                                     '
                                     '
                                     :>
                                     -.,.t'
                                                   7
                                                   --)
                                                     .
                                                      z
                                      'N           #v,




                                                                             ltv#t
                                      %.
                                      '
                                     ?--aa'        1
                                     :-w.          1w1
                                                   %#.




                                                                             tt
                                                                             -
                                                                              y1-y'
                                                                                  0
                                                                                  k
                                                                                  W
                                                                                  ,
                                                                                  ;
                                                                                  .
                                                                                  i
                                                                                  j
                                                                                  E
                                                                                  1
                                                                                  l
                                                                                  I  ,
                                               .       $



                                          l         A-
                                                    y <
                                          '        = =ko
                                                   w e
                                            n -=O M
                                          : >     v
                                                  a
                                            = %- o
                                            = tv =
                                              =o LJ .ï
                                                 m I
                                              =O M
                                                 trj ch
                                                     *
                                              c e
                                                -o co
